Title: To Alexander Hamilton from Jeremiah Olney, 25 March 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 25th March 1793
Sir

I have the Honor to acquaint you that the Suit of Welcome Arnold Esqr. against me in the case of the Brigantine Neptune was Tryed before the Superior Court of this State on the 23th Instant, the pleadings lasted Seven hours and being closed at 10 Clock P.M. the Court deferred giving their opinion in the Cause untill they meet here again by adjournment on the Eleventh day of April of Next, when I have reason to expect as favourable an Issue as was rendered in this Cause, at the last December Term of the Court of Common pleas. For want of time the Tryal of the Suit of Edward Dexter in the case of Said Brigantine Neptune was postponed untill the adjournment of the Court.

I have the Honor to be   very respectfully   Sir   your Most Obed He. ser.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.

